Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amberny et al. (US. Pub.  No. 2007/0169105 A1; hereinafter “Amberny”) in view of Chen (US. Pub. No. 2017/0245039 A1)

Regarding claim 1, Amberny teaches a method for establishing a single-line connection, comprising: 
determining, by a wireless device, whether a power supply contact of a charging box is in a communication mode (See Amberny, fig. 5, 6, para. [0060-63], Dialog_Enable), wherein a charging contact of the wireless device is connected to the power supply contact of the charging box (see Amberny, fig. 5, 6, charger pin); and 
switching the charging contact from a charging mode to a communication mode to establish a single-line connection with the charging box when determining that the power supply contact of the charging box is in the communication mode (see Amberny, para. [0062], Dialog_Enable switched to HIGH).
Amberny is silent to teaching that wherein said wireless device is a wireless earphone. 
In the same filed of endeavor, Chen teaches a method wherein said wireless device is a wireless earphone (See Chen, fig. 6). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Amberny with the teaching of Chen in order to improve user experience of communication devices (see Chen, para. [0003]).

Regarding claim 2, the combination of Amberny and Chen teaches the method for establishing a single-line connection according to claim 1, wherein the determining, by a wireless earphone, whether a power supply contact of a charging box is in a communication mode comprises: 
determining, by the wireless earphone, whether a voltage of the charging contact is within a preset range (see Amberny, para. [0062]); and 


Regarding claim 9, the combination of Amberny and Chen teaches a wireless earphone (see Chen, fig. 6), comprising: 
a charging contact (see Amberny, fig. 5, 6, charge PIN); 
a communication interface (see Amberny, fig. 6, UART tx, rx); 
a memory configured to store a computer program (see Amberny, fig. 1, memory); and 
a processor configured to execute the computer program to perform the method for establishing a single-line connection according to claim 1 (see Amberny, fig. 1, processor).

Regarding claim 10, the combination of Amberny and Chen teaches a true wireless stereo (TWS) headset, comprising: a first wireless earphone; and a second wireless earphone, wherein each of the first wireless earphone and the second wireless earphone is the wireless earphone according to claim 9 (see Chen, fig. 6, 300a, 300b).

Regarding claim 8, Amberny teaches an apparatus for establishing a single-line connection, comprising: 
a determining module configured to determine whether a power supply contact of a charging box is in a communication mode (See Amberny, fig. 5, 6, para. [0060-63], Dialog_Enable), wherein a charging contact of the wireless device is connected to the power supply contact of the charging box (see Amberny, fig. 5, 6, charger pin); and 

Amberny is silent to teaching that wherein said wireless device is a wireless earphone. 
In the same filed of endeavor, Chen teaches a system wherein said wireless device is a wireless earphone (See Chen, fig. 6). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Amberny with the teaching of Chen in order to improve user experience of communication devices (see Chen, para. [0003]).

Regarding claim 11, Amberny teaches a method for establishing a single-line connection, comprising:
 determining, by a charging box, whether to establish a single-line connection with a wireless device(See Amberny, fig. 5, 6, para. [0060-63], Dialog_Enable), wherein a charging contact of the wireless device is connected to the power supply contact of the charging box (see Amberny, fig. 5, 6, charger pin); and
 switching the power supply contact from a charging mode to a communication mode when determining to establish a single-line connection with a wireless device (see Amberny, para. [0062], Dialog_Enable switched to HIGH).
Amberny is silent to teaching that wherein said wireless device is a wireless earphone. 
In the same filed of endeavor, Chen teaches a method wherein said wireless device is a wireless earphone (See Chen, fig. 6). 


Regarding claim 17, the combination of Amberny and Chen teaches a headset box, comprising: 
two power supply contacts (see Amberny, fig. 5, 6, +/- pin); 
a communication interface (see Amberny, fig. 6, UART tx, rx); 
a memory configured to store a computer program (see Amberny, fig. 1, memory); and 
a processor configured to execute the computer program to perform the method for establishing a single-line connection according to claim 11 (see Amberny, fig. 1, processor).

Claims 3-7, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amberny and Chen as applied to claims 1 and 11 above, and further in view of Von Novak, III et al. (US. Pub. NO. 2016/0099604 A1; hereinafter “Von Novak”).

Regarding claim 3, the combination of Amberny and Chen teaches the method for establishing a single-line connection according to claim 1. 
The combination of Amberny and Chen is silent to teaching that wherein before the switching the charging contact from a charging mode to a communication mode to establish a single-line connection with the charging box, the method for establishing a single-line connection further comprises: 
starting Bluetooth Low Energy (BLE) scanning, and
receiving command information sent by the charging box through BLE broadcasting, wherein the command information comprises request data information and data information.

starting Bluetooth Low Energy (BLE) scanning (see Von Novak, fig. 7C, para. [0083,85], 724,728), and
receiving command information sent by the charging box through BLE broadcasting, wherein the command information comprises request data information and data information (see Von Novak, fig. 8, 814, para. [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Amberny and Chen with the teaching of Von Novak in order to efficiently transfer power to electronic devices (see Von Novak, para. [0003]). 

Regarding claim 4, the combination of Amberny, Chen and Von Novak teaches the method for establishing a single-line connection according to claim 3, wherein after the switching the charging contact from a charging mode to a communication mode to establish a single-line connection with the charging box, the method for establishing a single-line connection further comprises:
 sending single-line connection disconnection information to the charging box via the charging contact in a case that the command information is the data information (see Amberny, para. [0060], dialog_enable at LOW); and 
switching the charging contact to the charging mode after sending the single-line connection disconnection information (see Amberny, para. [0060,64]).

Regarding claim 5, the combination of Amberny, Chen and Von Novak teaches the method for establishing a single-line connection according to claim 3, wherein after the switching the charging 
sending a BLE scanning command and a single-line connection disconnection command to the charging box via the charging contact (See Amberny, para. [0060-64]) and sending data corresponding to the request data information to the charging box through BLE broadcasting, in a case that the command information is the request data information (see Von Novak, fig. 8, 814, para. [0093]); and
 switching the charging contact to the charging mode after sending the BLE scanning command and the single-line connection disconnection command (see Amberny, para. [0060,64]).

Regarding claim 6, the combination of Amberny and Chen teaches the method for establishing a single-line connection according to claim 1, wherein after the switching the charging contact from a charging mode to a communication mode to establish a single-line connection with the charging box, the method for establishing a single-line connection further comprises: 
sending status information to the charging box via the charging contact (see Amberny, para. [0060-64], dialog enable signal), and
switching the charging contact to the charging mode after sending the status information (see Amberny, para. [0060,64]). 
The combination of Amberny and Chen is silent to teaching that wherein the status information comprises power information and pairing information of the wireless earphone. 
In the same field of endeavor, Von Novak teaches a method wherein the status information comprises power information and pairing information of the wireless earphone (see Von Novak, fig. 7C, para. [0083,85], 724,728; fig. 8, 814, para. [0093]).


Regarding claim 7, the dependent claim is interpreted and rejected for the same reasons as set forth above in claim 4. 

Regarding claims 12-14, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 5, 3 and 6, respectively. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amberny, Chen and Von Novak as applied to claim 14 above, and further in view of Minoo et al. (US. Pub. No. 2018/0091887 A1; hereinafter “Minoo”).

Regarding claim 15, the combination of Amberny, Chen and Von Novak teaches the method for establishing a single-line connection according to claim 14. 
The combination of Amberny, Chen and Von Novak is silent to teaching that wherein after the receiving status information sent by the wireless earphone, the method for establishing a single-line connection further comprises: 
determining whether a cover of the charging box is closed ; and 
switching the power supply contact to a charging mode when determining that the cover of the charging box is closed.

determining whether a cover of the charging box is closed (see Minoo, fig. 4, para. [0056], lid sensor); and 
switching the power supply contact to a charging mode when determining that the cover of the charging box is closed (see Minoo, fig. 4, 420, para. [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Amberny, Chen and Von Novak with the teaching of Minoo in order to improve audio output devices and user experience (see Minoo, para. [0004]). 

Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive.
The applicant argues that a single line connection is different from any BLE connection. The examiner respectfully disagrees. Although BLE is capable of broadcasting communication, the examiner submits that BLE is also capable to provide a point to point communication and provide a single line connection.. 
The applicant august that Amberny is silent to teaching of establishing a point to point communication. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., point to point communication) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/WEN W HUANG/              Primary Examiner, Art Unit 2648